Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 1 of 17 Pageid#: 867


                                                                                           04/20/2020

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION

  UNITED STATES OF AMERICA
                                                             CASE NO. 3:09-cr-00018


                             v.                               MEMORANDUM OPINION

  KAREEM ANTOINE TURNER,
                                                              JUDGE NORMAN K. MOON
                                    Defendant.


       This matter is before the Court on Defendant Kareem Antoine Turner’s Motion to Reduce

Sentence Pursuant to the First Step Act of 2018. Dkt. 262. In Defendant’s most recent filing, he

argues that the novel coronavirus COVID-19 pandemic further supports his request for immediate

release. Dkt. 278. Upon review of Defendant’s First Step Act Motion and the parties’ briefing on

the motion, this Court finds that Defendant is eligible for seek relief under the First Step Act, and

that Defendant has demonstrated an entitlement to a partially reduced sentence of 168 months’

imprisonment—twelve months less than his original sentence—but in no event shall his sentence

be less than time served.

                                            Background

       1. Underlying Criminal Charges and Sentence

       On September 30, 2010, Defendant pleaded guilty pursuant to Rule 11(c)(1)(C) of the

Federal Rules of Criminal Procedure to two counts of the Superseding Indictment. Dkt. 150;

Dkt. 18. Defendant pleaded guilty to Count One, which charged him with conspiracy “to commit

the following offenses against the United States: 1) to possess with intent to distribute and to

distribute 50 grams or more of a mixture or substance containing a detectable amount of cocaine




                                                 1
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 2 of 17 Pageid#: 868




base, a Schedule II Narcotic Controlled Substance; 2) to possess with intent to distribute and to

distribute 5 Kilograms or more of a mixture or substance containing a detectable amount [of]

cocaine, a Schedule II Narcotic Controlled Substance,” in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A) and 846. Dkt. 150; Dkt. 18. Defendant also pleaded guilty to Count Six of the

Superseding Indictment: receiving stolen firearms in violation of 18 U.S.C. § 922(j). Dkt. 262 at 2;

Dkt. 172; Dkt. 150.

       Defendant’s plea agreement and the presentence report (“PSR”) noted that Defendant’s

statutory mandatory minimum sentence on Count One was 120 months. Dkt. 262 at 2; Dkt. 263

at 12; Dkt. 150 at 1. The plea agreement stated, in relevant part, as follows:

       I will enter a plea of guilty to Counts 1 and 6 of the Superseding Indictment.

       Count 1 charges me with conspiring to possess with intent to distribute and
       distribute more than 50 grams or more of a mixture or substance containing a
       detectable amount of cocaine base and 5 kilograms or more of a mixture or
       substance containing a detectable amount of cocaine, in violation of 21 U.S.C.
       §§ 846 & 841(b)(1)(A). The maximum statutory penalty is a fine of $4,000,000
       and/or imprisonment for a term of life, plus a term of supervised release. There is
       a mandatory minimum sentence for a term of ten years.

Dkt. 150 at 1.

       The plea agreement further stipulated pursuant to Rule 11(c)(1)(C) that Defendant would

be sentenced to a total of 180 months’ incarceration on Counts One and Six, and to dismissal of

the other counts. Dkt. 263 at 13; Dkt. 150 at 3.

       The Rule 11 colloquy also addressed Count One (as well as Count Six, which will not be

recited here). When asked by the Court “to summarize for the defendant the elements of the offense

and the range of punishment provided for such offenses,” the Government stated:

       Pursuant to the plea agreement, the defendant is going to be pleading guilty to
       Counts 1 and 6 of the superseding indictment.




                                                   2
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 3 of 17 Pageid#: 869




       With regards to Count 1, the elements are as follows. It alleges a conspiracy to
       distribute more than 5 kilograms of cocaine powder and 50 grams or more of
       cocaine base.

       Mr. Turner, the elements of that charge are as follows: The United States would be
       required to prove that you knowingly participated in a conspiracy, conspiring with
       others, and that … you entered into an agreement, either tacit or express, to do the
       following, and that’s alleged in the indictment, possess with intent to distribute 50
       grams or more of cocaine base and also 5 kilograms or more of cocaine powder
       during the period alleged in the indictment, between December, 2002 and July 15,
       2008.

       The penalties of that offense are as follows: There’s a mandatory minimum
       sentence of ten years imprisonment, up to a maximum sentence of life. There’s a
       maximum of $4 million fine and also a period of supervised release.

Dkt. 225-4 at 5–6.

       At the Rule 11 colloquy, the Government further summarized evidence of Defendant’s

involvement in the conspiracy at issue in the case. This included, among other things, that “the

defendant was selling at least ten ounces of crack cocaine per week and that he would obtain his

cocaine from a source up in New York,” that “[e]ither the defendant or somebody acting at his

behalf would fly from Charlottesville to New York to pick up one or two kilograms of cocaine, as

well as some cocaine base and then bring that back to Charlottesville,” that “from late 2007 to

June 11, 2008,” other parties “would travel to New York to get one or two kilograms of cocaine

from the defendant, about once a week,” and that “[n]umerous witnesses would have testified at

trial that they purchased various amounts of crack cocaine from the defendant and also delivered

crack cocaine and powder cocaine from the defendant during the time of the conspiracy.”

Dkt. 225-4 at 14–15. Defendant did not challenge the Government’s summation of the evidence

or put on any evidence of its own. Id. at 16. When the Court asked how he pleaded to the two

counts, Defendant responded “Guilty.” Id.




                                                3
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 4 of 17 Pageid#: 870




       On December 21, 2010, pursuant to Rule 11(c)(1)(C), this Court sentenced Defendant to

180 months’ incarceration on Count One and 120 months’ incarceration on Count Six, to run

concurrently. Dkt. 262 at 2; Dkt. 172 at 2.

       Defendant subsequently filed a pro se appeal, which was dismissed as untimely. Dkt. 200–

201. Defendant filed several motions to vacate his sentence pursuant to 28 U.S.C. § 2255, which

were denied. Dkt. 188–89, 212, 234. Defendant also filed motions to reduce his sentence pursuant

to Amendments 750 and 782, which were also denied. Dkt. 238, 251.

       2. First Step Act Motion and Supplemental Briefing

       In February 2019, Defendant filed the motion presently before the Court, seeking a

reduction in sentence pursuant to the First Step Act. Dkt. 262. In April 2019, both Defendant and

the Government filed responses to Defendant’s First Step Act Motion. Dkt. 269, 270. The response

from the Government was little more than two pages, styled as a “Motion to Dismiss” the First

Step Act Motion. Dkt. 270. These were followed by Defendant’s reply filed in May 2019, in

further support of the Motion. Dkt. 272. In December 2019, Defendant filed a letter concerning

his request for reduction in sentence. Dkt. 273. And on February 29, 2020, Defendant filed a

supplemental response in further support of his First Step Act Motion. Dkt. 276.

       On March 4, 2020, the Court entered an order stating that, since “the primary issue in this

Motion is presently on appeal to the Fourth Circuit and awaiting decision,” the Court would place

Defendant’s First Step Act motion in abeyance pending issuance of the Fourth Circuit’s opinion

in United States v. Gravatt, No. 19-6852 (4th Cir.). See Dkt. 277. At issue in that case was

“whether a district court erred in determining that the defendant was not eligible for a sentence

reduction under § 404 of the First Step Act because he pleaded guilty to conspiring to distribute

5 kilograms or more of powder cocaine and 50 grams or more of cocaine base.” Dkt. 277 at 1. The

Court directed the parties to file supplemental briefs after Gravatt was issued, and to address “any


                                                 4
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 5 of 17 Pageid#: 871




arguments the parties deem relevant to the Court’s exercise of its discretion to grant a reduction in

sentence under the First Step Act.” Id. at 2.

        On March 24, 2020—the day after the Fourth Circuit issued its decision in Gravatt,

Defendant filed a combined Notice and “Renewed Request for Immediate Release in Light of

Heightened Risk for COVID-19.” Dkt. 278. Defendant argues that under Gravatt, he is eligible to

move for relief under the First Step Act. Id. at 1–2. In addition, citing declarations from medical

professionals addressing the novel coronavirus COVID-19, Defendant argues that the “seriousness

of COVID-19 and the particular risk that incarcerated populations face is another reason that

supports [Defendant’s] immediate reduction in his sentence to time-served.” Dkt. 278 at 5.

        On April 2, 2020, the Government filed its Supplemental Response to Defendant’s First

Step Act Motion. Dkt. 287. While the Government now concedes that Defendant is eligible to

move for relief under the First Step Act, id. at 8–10, it argues that Defendant has not shown an

entitlement to such discretionary relief, id. at 10–13.

        Defendant is currently incarcerated. The Federal Bureau of Prisons website calculates his

release date will be April 4, 2022. Dkt. 287 at 3.

                                         Legal Framework

        Section 404(b) of the First Step Act, the provision under which Defendant seeks relief,

states that:

        Defendants Previously Sentenced.—A court that imposed a sentence for a covered
        offense may, on motion of the defendant, the Director of the Bureau of Prisons, the
        attorney for the Government, or the court, impose a reduced sentence as if sections
        2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372)
        were in effect at the time the covered offense was committed.

Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. The First Step Act defines a “covered offense”

as “a violation of a Federal criminal statute, the statutory penalties for which were modified by



                                                  5
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 6 of 17 Pageid#: 872




[S]ection 2 or 3 of the Fair Sentencing Act of 2010, that was committed before August 3, 2010.”

Id. § 404(a), 132 Stat. at 5222. A later provision, Section 404(c), states that “[n]othing in this

section shall be construed to require a court to reduce any sentence pursuant to this section.” Id.

§ 404(c), 132 Stat. at 5222. In other words, the First Step Act gives the district courts discretion

whether to afford relief to eligible defendants. United States v. Gravatt, 953 F.3d 258, 261 (4th Cir.

2020); United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2019). Whether a defendant is

“eligible” to move for relief under the First Step Act depends on whether he committed a “covered

offense”—there is no other “eligibility requirement” beyond that “threshold question.” Gravatt,

953 F.3d at 262.

       Modifications of sentences pursuant to the First Step Act are governed by 18 U.S.C.

§ 3582(c)(1)(B), which states that “[t]he court may modify an imposed term of imprisonment to

the extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.” See also Wirsing, 943 F.3d at 183 (“We hold that § 3582(c)(1)(B) is the appropriate

vehicle for a First Step Act motion.”). And, in determining a defendant’s eligibility under

§ 3582(c)(1)(B), a court “must look to the applicable statute to determine ‘the extent’ to which

modification is ‘expressly permitted by [that] statute.’” Wirsing, 943 F.3d at 185 (quoting 18

U.S.C. § 3582(c)(1)(B)).

       Even where a court has the authority to consider a defendant’s request to modify his

sentence, that does not end the inquiry. The question remains whether the defendant has shown

that a reduced sentence under the First Step Act is warranted. See United States v. Venable, 943

F.3d 187, 194–95 (4th Cir. 2019) (distinguishing between the court’s holding that a district court

had authority to resentence a defendant, and whether the defendant was entitled to the exercise of

such authority); Gravatt, 953 F.3d at 262 (even if a defendant is “eligible” to move for relief, that




                                                  6
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 7 of 17 Pageid#: 873




“does not mean the defendant is entitled to relief under the Act,” rather, “[i]t only means that his

motion is entitled to be considered on the merits”).

                                          Covered Offense

       This Court will first consider whether Defendant has committed a “covered offense” within

the meaning of the First Step Act. The Government initially raised two arguments why Defendant’s

conviction in Count One is not “covered offense.” But in its recent filing, the Government

concedes that subsequent Fourth Circuit authority has since rejected these arguments on eligibility.

       First, the Government had argued Defendant was not eligible for relief because, in the PSR,

Defendant “was found responsible for 8.4 kilograms of cocaine base, far above the 280 grams that

trigger the 10-year mandatory minimum under the Fair Sentencing Act.” Dkt. 270 at 3 n.2; see

also Dkt. 287 at 8–9 (noting that the Government “has also argued that eligibility under the First

Step Act should be determined by considering the drug weight involved in the offense,” and here,

the PSR—adopted by the Court at sentencing—showed Defendant’s offense “involved over 8.4

kilograms of crack cocaine”). However, the Government now writes that “both this Court and the

Court of Appeals, in binding precedent, have rejected the United States’ argument and held a

defendant is eligible to seek relief under the First Step Act if ‘before August 3, 2010, he committed

a violation of 21 U.S.C. § 841(a) and (b)(1)(B)(iii), and the statutory penalties for that statute were

modified by Section 2 of the Fair Sentencing Act.’” Dkt. 287 at 9 (quoting Wirsing, 943 F.3d at

186). According to the Government, that principle applies regardless of the drug amount found at

sentencing to have been involved in the offense. Dkt. 287 at 9.

       The Court agrees it “must look to the statute of conviction to determine eligibility, rather

than the drug weight actually involved in the offense.” United States v. Davis, No. 5:93-cr-30025,

2020 WL 1131147, at *2 (W.D. Va. Mar. 9, 2020) (Jones, J.), appeal filed (4th Cir. Mar. 20, 2020).



                                                  7
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 8 of 17 Pageid#: 874




Defendant was convicted before 2010 of violating 21 U.S.C. § 841(b)(1)(A), in part by conspiring

to distribute 50 grams or more of cocaine base. Dkt. 18, 150 at 1. But the Fair Sentencing Act

amended this provision “from requiring 50 grams or more of crack cocaine to 280 grams or more,

to trigger the sentencing range of a ten-year minimum to a maximum of life.” Gravatt, 953 F.3d

at 263. The Fair Sentencing Act modified the statutory penalties for violation of this federal

criminal statute, and further, the express limitations of the First Step Act are not implicated here. 1

Dkt. 262 at 4.

       However, as in Gravatt, the fact that Defendant was charged conjunctively with conspiring

to distribute cocaine and cocaine base requires an additional analytical step. To this end, the

Government here had also raised the same argument it made in Gravatt—that Defendant was not

eligible for relief under the First Step Act because Defendant was convicted of conspiracy to

distribute five kilograms or more of cocaine, as well as 50 grams or more of cocaine base. See

Dkt. 270 at 2; Dkt. 18. The Government argued that offense “is not implicated by the changes in

the Fair Sentencing Act,” because that Act “did not alter the threshold for mandatory minimum

sentencing based upon five kilograms or more of cocaine.” Dkt. 270 at 2. Accordingly, the

Government had asserted that Defendant “is not eligible for consideration of a reduction under the

terms of the First Step Act” Id. at 2–3 & n.2.

       As mentioned, this Court stayed consideration of Defendant’s First Step Act motion

pending the Fourth Circuit’s decision in Gravatt. Dkt. 277. On March 23, 2020, the Fourth Circuit


       1
         “Section 404(c) contains two express limitations on the application of Section 404(b). In
other words, even if a sentence involves a covered offense,” [1] “[n]o court shall entertain a motion
made under this section to reduce a sentence if the sentence was previously imposed or previously
reduced in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act
of 2010,” or [2] “if a previous motion made under this section to reduce the sentence was, after
the date of enactment of this Act, denied after a complete review of the motion on the merits.”
Gravatt, 953 F.3d at 260.


                                                  8
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 9 of 17 Pageid#: 875




issued its opinion in that case, which concerned the same question as here: “whether a conspiracy

that involves the distribution of 50 or more grams of crack cocaine, which is a ‘covered offense’

under the Act because the penalties for it were modified by the Fair Sentencing Act, remains a

covered offense if the conspiracy also charges distribution of powder cocaine, the penalties for

which were not modified.” Gravatt, 953 F.3d at 259.

       The Fourth Circuit held that even though the defendant “was charged conjunctively with

conspiring to distribute both powder and crack cocaine,” the defendant still was convicted of a

covered offense. Id. at 264. The court saw “nothing in the text of the Act requiring that a defendant

be convicted of a single violation of a federal criminal statute whose penalties were modified by

section 2 or section 3 of the Fair Sentencing Act.” Id. The Government’s position “would, in effect,

impose an additional limitation to the Act’s applicability,” and, “[i]f Congress had intended for

the Act not to apply if a covered offense was combined with an offense that is not covered, it

would have included that language. But it did not.” Id.

       Accordingly, following Gravatt, there is no dispute that Defendant committed a “covered

offense” and that his First Step Act motion is entitled to consideration on its merits. Dkt. 287 at 8;

Dkt. 278 at 1–2. 2

                     Consideration of Request to Modify Defendant’s Sentence

       1. Request for Reduction in Sentence Based on “Disproportionate Impact of Mandatory
          Minimum Sentences”

       Defendant contends that a reduction in his sentence is appropriate and “consistent with the

intention of Congress to remedy the disproportionate impact of the mandatory minimum sentences


        2
          Though the issue was not raised by the parties, the Court notes that the fact that Defendant
was sentenced pursuant to a Rule 11(c)(1)(C) agreement does not present a bar to Defendant’s
eligibility to seek relief under the First Step Act. See United States v. Miller, No. 4:05-cr-36, 2019
WL 6841963, at *1 (D.S.C. Dec. 16, 2019), appeal filed, (4th Cir. Jan. 2, 2020).


                                                  9
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 10 of 17 Pageid#: 876




applied to crack cocaine offenses prior to 2010.” Dkt. 262 at 4. Defendant argues that under the

Fair Sentencing Act, his mandatory minimum on Count One—conspiracy to distribute cocaine—

would be just 60 months, instead of 120 months as at the time of his sentencing. Id. at 3–4. In

addition, Defendant notes that his sentencing guideline range was 324–405 months at the time of

his sentencing; today, that range would be 262–327 months. Id. at 4. Accordingly, Defendant

asserts that a sentence of 145 months would represent “a proportionate reduction of his sentence”;

the imposition of which, at this time, would result in immediate release. Id. at 1, 4; Dkt. 278. The

Government agrees with Defendant that the new mandatory minimum for Defendant’s offense

involving cocaine base is 60 months, and that Defendant’s adjusted guideline range would be 262–

327 months. Dkt. 287 at 9–10 & n.2.

       Still, the Government argues that no reduction is warranted for three reasons.

       First, the Government argues that Defendant’s sentence imposed pursuant to Rule

11(c)(1)(C) “is already substantially below” the adjusted guideline level. Id. at 10. The

Government argues that “[a]n additional variance below the guideline range should not be granted

to ensure parity with defendants who were sentenced after the Fair Sentencing Act and were not

eligible for consideration of sentences below the guideline range at the implementation of the

reduction granted by Amendment 782.” Id.

       Second, the Government asserts that Defendant already received an “extremely favorable

plea agreement,” which resulted in a sentence that was an almost 50 percent reduction from the

initial guideline range. Dkt. 287 at 10. Moreover, the Government notes that it also agreed not to

file a § 851 Information, “which would have doubled the mandatory minimum sentence on the

drug charge,” and to dismiss a § 924(c) charge, “which carried an additional consecutive

mandatory minimum sentence.” Id. at 10–11.




                                                10
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 11 of 17 Pageid#: 877




       Third, the Government argues that a reduced sentence is not warranted considering “the

serious and violent conduct” Defendant engaged in, including, as the PSR describes, bringing at

least 8.4 kilograms of cocaine base from New York into Virginia, and knowingly purchasing a

number of stolen firearms, including pistols and “a combat shotgun.” Id. at 11. Most significantly,

Defendant “shot Alston Perrin on orders of [co-defendant] Marshman after a drug deal in which

Marshman felt Perrin disrespected him.” Id.

       The Court finds that Defendant has demonstrated that a reduction of his original sentence

of 180 months’ imprisonment to 168 months’ imprisonment is warranted. This is not as great of a

sentence reduction as Defendant had requested (145 months); nonetheless, the Court finds for the

following reasons that 168 months is an appropriate sentence and no greater than necessary to

satisfy the factors set forth in 18 U.S.C. § 3553(a). In no event shall Defendant’s sentence be less

than time served.

       At sentencing, Defendant was subject to a 120 month mandatory minimum on Count One.

Today, his mandatory minimum for conspiring to distribute 50 grams or more of crack cocaine

would be just 60 months. 3 Dkt. 262 at 4; Dkt. 287 at 9. And, at sentencing, Defendant was subject



       3
         Because Defendant’s offense in Count One involved 50 grams or more of crack cocaine
but not 280 grams, the new mandatory minimum for that offense is 60 months. See Dkt. 287 at 9
(citing 21 U.S.C. § 841(b)(1)(B) (2018)). However, in Count One Defendant was also charged
with and pleaded guilty to distributing 5 kilograms or more of cocaine, and “the Fair Sentencing
Act did not amend the penalties in 21 U.S.C. § 841(b)(1)(A)(ii) regarding powder cocaine.”
Gravatt, 953 F.3d at 263. Thus, Defendant was, and remains, subject to a 120 month-mandatory
minimum. See 21 U.S.C. § 841(b)(1)(A)(ii).

        The Fourth Circuit explained that in this circumstance—where a defendant was charged
conjunctively with conspiring to distribute both powder cocaine and crack cocaine—that qualifies
as a “covered offense” under the First Step Act, but nonetheless, “statutory mandatory minimum
terms remain in effect for certain drug offenses,” Gravatt, 953 F.3d at 264 & n.5. And even if “a
defendant’s sentence involves a covered offense, the district court’s review of a defendant’s First
Step Act motion cannot avoid those statutory requirements.” Id. at 264 n.5. Indeed, in the Gravatt
case on remand, there is no dispute that the defendant still is subject to a 120-month mandatory


                                                11
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 12 of 17 Pageid#: 878




to a guideline range of 324–405 months; today, he is subject to an adjusted guideline range of

262–327-months. Dkt. 262 at 4; Dkt. 287 at 10 & n.2. Even where, as here, the Court’s original

sentence was below the then-applicable guideline range, the Court has authority on a First Step

Act motion to impose a sentence varying further downward from the advisory guideline range.

See United States v. Carter, No. 7:09-cr-27, 2019 WL 2477626, at *3 (W.D. Va. June 13, 2019)

(Dillon, J.) (“nothing in the First Step Act limits the court’s ability to impose a sentence below the

adjusted guideline range commensurate with a variance sentence initially imposed”); United States

v. Wood, 6:09-cr-7, 2019 WL 1510005 (W.D. Va. Apr. 5, 2019) (Moon, J.) (imposing comparable

downward variance).

       To the extent that the Government argues that the Court should not vary below the

guideline range here “to ensure parity” with those sentenced after the Fair Sentencing Act that

were not eligible for a below-guideline-range sentence under Amendment 782, Dkt. 287 at 10, the

Court rejects that argument. The Court will not “refrain from applying the First Step Act” to

Defendant, who is otherwise eligible to consideration for relief, simply because “it does not apply

to all previously sentenced defendants convicted of cocaine base offenses.” United States v.

Barber, 409 F. Supp. 3d 542, 547 (W.D. Va. 2019) (Urbanski, C.J.); see also Carter, 2020 WL

2477626, at *4 (similar).

       The Government has also argued that a further variance is not warranted since Defendant

already received an “extremely favorable plea agreement.” Dkt. 287 at 10. That may be, but the



minimum. See Gov’t Supp. Resp., Dkt. 629, United States v. Gravatt, 5:01-cr-736 (D.S.C. Apr.
14, 2020) at 4 (noting that Gravatt “still faces the same statutory penalties—a mandatory minimum
of 10 years to life imprisonment …”); Def’s Reply, Dkt. 630. While this Court concludes that
Defendant remains subject to a 120-month mandatory minimum sentence on Count One as a result
of his distribution of 5 kilograms or more of powder cocaine, the Court would have found
Defendant entitled to a reduction of sentence to 168 months even if Defendant’s mandatory
minimum was 60 months.


                                                 12
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 13 of 17 Pageid#: 879




Court presumes that the Government agreed to that plea agreement because it got something out

of the plea agreement as well, including not having to expend the resources required bring the case

to trial. Nor is the Court persuaded that charges the Government asserts could have been brought,

or an § 851 Information that could have been filed, counsel against a greater reduction. Cf. United

States v. Robinson, No. 5:06-cr-14, 2019 WL 5967967, at *4 (W.D. Va. Nov. 13, 2019) (Urbanski,

C.J.) (“Nearly all other district courts, including this one, have rejected the notion that a court

should engage in a series of hypotheticals about what might have happened had aspects of the case

been fundamentally altered.” (internal quotation marks omitted)).

       In determining whether a reduction in sentence is appropriate under the § 3553(a) factors,

and the extent of any such reduction, the Court has considered the parties’ briefs and supporting

materials, Dkt. 262, 269, 270, 272, 273, 276, 278, 287, the adjusted guideline range, as well as the

PSR, Dkt. 214. The Court finds that a reduction of Defendant’s sentence is warranted under the

§ 3553(a) factors, though the Court cannot agree with Defendant that a proportionate reduction in

his variance sentence is warranted here, given the nature and seriousness of the offense, and the

need to promote respect for the law.

       Defendant was not a marginal player in the charged conspiracy to distribute crack cocaine

in Charlottesville. Defendant and his co-conspirators engaged others to travel to New York to

purchase substantial quantities of cocaine and crack cocaine for distribution in Charlottesville.

Dkt. 225-4 at 14–15. And indeed, even while Defendant was incarcerated in New York from 2006

to 2007, he continued to coordinate with his co-conspirators, providing information about drug

amounts, prices and customers; and then, when Defendant was released from custody in 2007, he

became a New York source of supply for co-conspirators. Dkt. 214 at 5. Moreover, as recounted

in the PSR and recited above, Defendant was an active participant in violent “drug disputes and

turf battles.”. Dkt. 214 at 4; Dkt. 287 at 11. However, all these incidents are between 12 and 15


                                                13
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 14 of 17 Pageid#: 880




years old, and Defendant has been in custody since 2009. Dkt. 58. Nor has the Government

presented evidence of post-sentencing conduct that would tend to show that Defendant would

return to a life of drug trafficking or would present a threat to the public. See Dkt. 287.

       In addition, Defendant has introduced evidence of post-sentencing mitigation, including

letters from his family supporting his early release, writing that he has remained involved with

and raised his children to the best of his ability while he has been incarcerated. Dkt. 276-1, 276-2,

276-3. His family writes that he has “learned from past mistakes” and that he is looking forward

to securing a job and a career upon his release. Dkt. 276-1, 276-3. Such letters reflect sustained

family connections and support network that will be critical to Defendant’s readjustment following

the conclusion of his sentence.

       2. Request for Immediate Release on Account of COVID-19

       In Defendant’s March 24, 2020 filing, he also makes a “renewed request for immediate

release” on account of the novel coronavirus COVID-19 pandemic. Dkt. 278. Defendant writes

that this global pandemic has infected hundreds of thousands of people, killed tens of thousands,

and that “[t]he incarcerated are particularly vulnerable.” Id. at 2. Defendant cites examples from

localities which have established plans to reduce prison populations in response to the COVID-19

pandemic, and Defendant argues that “the federal government should do the same.” Id. at 5. In

support of this argument, Defendant cites and attaches declarations from medical professionals. 4

       The Court notes that Defendant raises justifiable concerns about risks he faces on account

of the COVID-19 pandemic, but he does so within a First Step Act motion for relief under


       4
        See Decl. of Dr. Chris Beyrer, Director of the Center for Public Health and Human Rights
and Johns Hopkins, Dkt. 278-1 (“Beyrer Decl.”); Decl. of Dr. Jonathan Golob, Assistant Professor
at University of Michigan School of Medicine, Dkt. 278-2 (“Golob Decl.”); Decl. of Dr. Jaimie
Meyer, Assistant Professor at Yale School of Medicine, Dkt. 278-3 and submitted originally in
Velesaca v. Wolf, 1:20-cv-1803 (S.D.N.Y. Mar. 16, 2020) (“Meyer Decl.”).


                                                 14
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 15 of 17 Pageid#: 881




§ 404(b)—a mechanism for defendants to seek a reduced sentence on account of disparate

punishments for crack cocaine offenses compared with cocaine offenses. See generally Wirsing,

943 F.3d at 180. A motion for sentence reduction under § 404(b) is not a natural or common place

to raise this argument. And Defendant has not moved for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A), which was modified by other provisions in the First Step Act, to seek

compassionate release on the basis that “extraordinary and compelling reasons” justify release.

Defendant does not cite any cases raising COVID-19 concerns in the specific context of a § 404(b)

motion for reduction in sentence. It is perhaps that incongruity which prompted the Government

to argue that Defendant is “asking the Court to conclude that an unauthorized factor”—i.e., the

risk that COVID-19 poses to prison populations—“outweighs the authorized sentencing factors of

18 U.S.C. § 3553(a).” Dkt. 287 at 13–14.

       Even assuming the Court can consider Defendant’s arguments on the risks presented by

COVID-19 in his First Step Act § 404(b) motion in the Court’s § 3553(a) analysis, the Court

concludes they do not substantiate his request for immediate release. Defendant’s evidence does

not demonstrate why Defendant is at any increased risk of COVID-19—for example, based on the

conditions of his facility or conditions of confinement, or due to health considerations—beyond

those that are faced by the federal prison population as a whole. Defendant’s declarations state that

“COVID-19 is a serious disease,” which “poses a serious risk to inmates and workers in detention

facilities,” and identify “features of these facilities can heighten risks for exposure, acquisition,

transmission, and clinical complications,” such as “population density in close confinement,”

“shared toilet, shower and eating environments” and limits on personal protective equipment.

Beyrer Decl. ¶¶ 5, 11, 14; see also Meyer Decl. § II (Heightened Risk of Epidemics in Jails and

Prisons). But significantly, Defendant’s declarations also identify that “certain populations” are at

greater health risk presented by the virus, including those who are older and persons with medical


                                                 15
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 16 of 17 Pageid#: 882




conditions, including lung disease, heart disease, diabetes, those who are immunocompromised,

and other conditions. Golob Decl. ¶ 3; Beyrer Decl. ¶¶ 16–18.

       This Court recently granted compassionate release to an immunocompromised defendant

whose cancer, chemotherapy and medications put him at substantially greater health risks on

account of spreading COVID-19 in his facility. See United States v. Edwards, No. 6:17-cr-3, 2020

WL 1650406 (W.D. Va. Apr. 2, 2020). Here, Defendant has not presented any evidence of

particularized health risk. See Dkt. 214 at 11 (PSR noting in 2011 that despite several past injuries,

Defendant “reported his health to be good as he is not under a doctors [sic] care or taking any

medications”). The Court notes that since Defendant has filed his brief, there have been several

reported cases of COVID-19 (six inmates and two staff) at Fort Dix FCI where Defendant is

incarcerated, but those are out of a total inmate population of nearly 3,000. 5, 6

       The Court finds that Defendant has not made a particularized showing that his conditions

of confinement—as opposed to those conditions that inmates generally are subject to—are such as

to justify immediate release, nor has he presented evidence of “individual medical conditions” that

would render him “particularly susceptible to COVID-19.” See United States v. Dungee, No. 7:15-

cr-5, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020) (Conrad, J.); United States v. Feiling, No.

3:19-cr-112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (similar holding, citing Dungee

and Edwards). Accordingly, the Court concludes that Defendant’s request for immediate release

on account of COVID-19 must be denied.



        5
            https://www.bop.gov/coronavirus/ (last visited Apr. 17, 2020).
        6
         The Court also notes that since Defendant filed his brief, the Federal Bureau of Prisons
implemented a 14-day lockdown of all its institutions, in which “inmates in every institution will
be secured in their assigned cells/quarters to decrease the spread of the virus.” See
https://www.bop.gov/resources/news/pdfs/20200331_press_release_action_plan_5.pdf. The BOP
has extended these measures through May 18, 2020.


                                                 16
Case 3:09-cr-00018-NKM Document 288 Filed 04/20/20 Page 17 of 17 Pageid#: 883




                                            Conclusion

       Defendant is eligible to seek a reduced sentence under the First Step Act. On the merits of

his request and considering the facts of this case and the § 3553(a) factors, and in particular, the

seriousness of the offense, promoting respect for the law, and the nature and characteristics of the

defendant, this Court will grant in part Defendant’s First Step Act motion, Dkt. 262, and modify

Defendant’s sentence to a total term of 168 months’ imprisonment on Count One, but not less than

time served. The Court finds that this sentence is sufficient, but not greater than necessary, to

comply with the § 3553(a) factors. Defendant’s sentence shall remain unaltered in all other

respects. Accordingly, this Court will, in an accompanying Order to follow, grant in part and deny

in part Defendant’s First Step Act Motion (Dkt. 262).

       The Clerk of the Court is directed to send a copy of this Memorandum Opinion and the

accompanying Order to Defendant and to counsel of record.

       Entered: This ______
                      20th  day of April, 2020.




                                                17
